DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/2020 and 5/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
The drawings are objected to because reference numeral 272 is not present in the specification (Fig. 4D).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because at least the reference numerals 110a, 110b, 112a, 113a, 114a, 115a, 180and 202 are not present in the figures.  The application is requested to review all specification reference numerals in this regard.  Correction is required.  

Claim Objections
Claim 10 is objected to because of the following informalities: “first key” is an apparent typo of “second key”.  The examiner has assumed “second key”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing element” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11  As discussed with respect to Section 112(f) above, this claim has invoked Section 112(f) as to “biasing element” but the specification is unbounded with regard to corresponding structure.  At least the published application paragraph [0076] listing of corresponding structure ends with “or the like”.   This is an unbounded limitation, thus the corresponding structure for "biasing element” in this claim is not duly limited as required when Section 112(f) is invoked.
Claim 17  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the recited features actuate a downhole tool as required by the preamble.  Claims 18 and 19 depend from claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US20190145220) [Patel].
Claim 1  Patel discloses a system used downhole in tubing having tubing flow and being operable with pressure communicated via at least one control line 34,36 [Figs. 13-22; abstract], the system comprising: 
a tool 124,134,126,136,26,30,32 [the structure shown if Fig. 20 other than 146 and packer 38; para. 0058-0062,0035] disposed with the tubing and having a tool bore 28 for passage of the tubing flow therethrough, the tool having an operator [at least the sleeve 126 part of both valves 30,32] movable between first and second states [Figs. 13-16; para. 0063-0068], the operator having a first key [inwardly facing female portion proximate the upper end of 126] disposed in the tool bore; and 
a stinger at least 122,128,130 [Fig. 13; para. 0058-0060] removably [see Fig. 20] disposed in the tubing and configured to insert at least partially into the tool bore of the tool, the stinger defining a flow bore [within 130] for passage of the tubing flow therethrough, the stinger having an actuator 128,130,142 in communication with the at least one control line 34,36 [Fig. 13; para. 0059], the actuator having a second key 142 disposed on the stinger, the second key being movable with the actuator between first and second positions [e.g. from Fig. 15 to Fig. 14], the second key configured to engage the first key of the tool [shown as engaged in Figs. 13-19 and disengaged/removed in Fig. 20] and configured to move the operator at least from the first state to the second state [e.g. from Fig. 13 to Fig. 14].
Claim 2  Patel, as discussed with respect to claim 1, discloses that the operator of the tool comprises a valve 26,30,32,126 being operable by the stinger to open from the first state to the second state, the valve in the first state restricting the tubing flow through the tool bore, the valve in the second state permitting the tubing flow through the tool bore [at least Fig. 15 for the restricted state and Fig. 13 for the unrestricted second state; multiple pairs of Figs. 13-19 address this limitation].
Claim 5  Patel, as discussed with respect to claim 1, discloses that the tool, being disposed with the tubing, is disposed on the tubing [abstract] or is disposed in the tubing.
Claim 6  Patel, as discussed with respect to claim 1, discloses that the stinger comprises a first lock 140 disposed thereon and being engageable in an internal groove in the tool bore [Figs. 13 and 20; the groove being proximate the top of 134]; and/or wherein the tool comprises a second lock disposed in the tool bore and being engageable in an external groove on the stinger.
Claim 7  Patel, as discussed with respect to claim 1, discloses that the actuator comprises a piston 128,130 disposed in a piston chamber [Fig. 13] in communication with the at least one control line 34,36, the piston having the second key 142 disposed thereon, the piston being movable in the piston chamber in response to the pressure from the at least one control line [para. 0059].
Claim 8  Patel, as discussed with respect to claim 7, discloses that the piston is sealed in the piston chamber of the stinger between a first 34 of the at least one control line and a second 36 of the at least one control line, wherein the piston is movable with a differential in the pressure between the first and second control lines [e.g., from Fig. 13 to Fig. 15].
Claim 9  Patel, as discussed with respect to claim 7, discloses that the piston is sealed in the piston chamber of the stinger between the at least one control line 34 and a pressure volume [within lower chamber below piston, such lower chamber being allowed to bleed as needed; para. 0059], wherein the piston is movable with a differential in the pressure between the at least one control line and the pressure volume [i.e., when control line 34 is pressured by fluid it achieves a higher pressure on the upper chamber than what is present in the lower piston chamber, thus it acts against the volume in the lower piston chamber]. 
Claim 12  Patel, as discussed with respect to claim 7, discloses that the second key 142 comprises a male profile; and wherein the first key comprises a female profile [Fig. 13], the male profile being configured to mate in a first direction [radially outwardly] with the female profile and configured to unmate from the female profile in a second direction [radially inwardly] opposite to the first direction.
Claim 20  As discussed with respect to claim 1, Patel discloses a method for use in tubing having tubing flow, the method comprising: 
installing a tool 124,134,126,136,26,30,32 [the structure shown if Fig. 20 other than 146 and packer 38; para. 0058-0062,0035] downhole with respect to the tubing, the tool having a tool bore 28 for communicating the tubing flow; 
connecting a stinger at least 122,128,130 [Fig. 13; para. 0058-0060] to at least one control line 34,36 [Figs. 13-22; abstract]; 
running the stinger downhole in the tubing to the tool [Fig. 1]; 
inserting the stinger at least partially in the tool bore [Fig. 13]; 
engaging a second key 142 on the stinger with a first key [inwardly facing female portion proximate the upper end of 126] exposed in the tool bore; 
moving the second key connected to a piston in a piston chamber of the stinger by communicating pressure in the at least one flow line relative to the piston chamber [Figs. 13-16; para. 0063-0068]; and 
mechanically operating a function of the tool from at least a first state to a second state [e.g. from Fig. 15 to Fig. 14] by moving the first key of the tool from at least a first position to a second position using the second key of the piston [shown as engaged in Figs. 13-19 and disengaged/removed in Fig. 20].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, in view of Jones et al. (US20090294136) [Jones].
Claim 3  Patel, as discussed with respect to claim 1, discloses a flow tube/sleeve 126 disposed in the tool bore and being movable therein between third and fourth positions and that the descending sleeve/flow tube opens the ball valve 30 [Fig. 14], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the valve comprises: 
a flapper disposed in the tool bore and being pivotable between an opened position for the first state and a closed position for the second state relative to the tool bore; and 
the flow tube being disposed in the tool bore and being movable therein between third and fourth positions to pivot the flapper [as opposed to opening a ball valve] respectively between the opened and closed positions, the flow tube defining a key profile [as discussed at claim 1] exposed therein for the first key.
Jones discloses using hydraulics to move a piston 382 to thereby move a sleeve 380 against the bias of a compression spring 386, the sleeve movement opening a flapper valve 390, the flapper having a torsion spring 394 [Figs. 4-5B; abstract; para. 0029,0035].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Patel to have a flapper valve opened by the flow tube/sleeve, the flow tube/sleeve compressing a spring, the flapper having a torsion spring, as disclosed by Jones, instead of a ball valve.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that flow restriction would be accomplished by the same flow tube/sleeve movement, using a known valve, e.g., a flapper, the torsion spring and the compression spring supplementing the hydraulics in moving the piston away from the flapper.
Claim 4  Patel, as modified with respect to claim 3, discloses that the flapper comprises a torsion spring biasing the flapper toward the closed position; and wherein the flow tube comprises a compression spring biasing the flow tube toward the third position [as discussed at claim 3].

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, in view of Smith et al. (US20130056222) [Smith]. 
Claim 13  Patel, as discussed with respect to claim 7, discloses a hydraulic apparatus having a pressure source connected in communication with a first of the at least one control line 34, the pressure source providing the pressure for a first side of the piston in the piston chamber, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the pressure source is a pump.
Smith discloses a multiple control line assembly for a downhole valve 150 and rod piston-based actuators 160A,B [Figs. 5,6; para. 0037,0038,0042,0043], wherein each control line 120A,B,130A,B has a pump 72a-b and a fluid reservoir 73 [para. 0021,0028].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Patel to include separate pumps and reservoirs for each of the control lines 34,36.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that the operator would have enhanced individual control over both sides of the piston chamber.
Claim 14  Patel, as modified with respect to claim 13, discloses that the hydraulic apparatus comprises: a reservoir connected in communication with a second of the at least one control line, the second control line connected in communication with a second side of the piston in the piston chamber [the second control line’s pump has its own reservoir, as discussed at claim 13]; or a second pump connected in communication with the second control line and providing the pressure for the second side of the piston in the piston chamber [as discussed at claim 13].
Claim 15  Patel, as modified with respect to claim 13, discloses that the stinger further comprises a pressure volume [within lower chamber below piston, such lower chamber being allowed to bleed as needed; para. 0059] being connected in communication with a second side of the piston in the piston chamber [i.e., when control line 34 is pressured by fluid it achieves a higher pressure on the upper chamber than what is present in the lower piston chamber, thus it acts against the volume in the lower piston chamber].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, in view of Pinard et al. (US30110155396) [Pinard].
Claim 16  Patel, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose a power source disposed in the tubing; and an electric pump disposed in the tubing and disposed in electrical communication with the power source, the electric pump providing the pressure for the at least one control line.
Pinard discloses a hydraulic piston-based actuator for a downhole valve 35 [Figs. 1-3B; abstract], wherein a power source disposed in the tubing [e.g., a turbine generator or batteries; para. 0018]; and an electric pump 360 disposed in the tubing and disposed in electrical communication 370 with the power source [para. 0024], the electric pump providing the pressure for the at least one control line [para. 0018-0024].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Patel to provide a power source disposed in the tubing; and an electric pump disposed in the tubing and disposed in electrical communication with the power source, the electric pump providing the pressure for the at least one control line, as disclosed by Pinard for analogous purposes.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that less surface space would be required to accommodate power and hydraulic pressuring.

Allowable Subject Matter
Subject to the Section 112(b) rejections, claims 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitations of claim 17 were not located in one reference, or a reasonable combination of references, particularly with regard to the requirement that the control line runs through the tubing which is not the case in Patel.  In this regard the examiner considered FR2734863 (Figs. 11 and 12), US7040409 (Fig. 3), and Jones (Figs. 3-5B), all of which have the control line running through the tubing.  However, each of these fails to disclose a stinger and engageable first and second keys.  Claims 18 and 19 depend from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Subject to the foregoing objection and/or Section 112(b) rejection, claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 10 was not located in one reference, or a reasonable combination of references, particularly with regard to the piston, keys, and slot configuration.  Claim 11 depends from claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676